 M & N MAIL SERVICE 451M & N Mail Service, Inc. and Ed Felks, Petitioner and Highway and Local Motor Freight Employ-ees™ Local Union No. 667.  Case 26ŒRDŒ1003 August 27, 1998 ORDER DENYING REVIEW BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME The National Labor Relations Board has considered the Union™s request for review of the Regional Director™s Decision and Direction of Election (pertinent portions are attached as an appendix).1  The request for review is denied as it raises no substantial issues warranting re-view. In denying review of the Regional Director™s direction of an election by mail-ballot, we find that the Regional Director did not abuse his discretion.  The Regional Di-rector™s rationale for ordering a mail-ballot election is consistent with the Casehandling Manual and our recent decision in San Diego Gas & Electric, 325 NLRB 1143 (1998).  Under the Casehandling Manual,2 voting may be conducted by mail-ballot where eligible voters are ﬁscat-teredﬂ because of their duties.  In San Diego, we set forth guidelines clarifying the circumstances under which it is within the Regional Director™s discretion to direct the use of mail-ballots.  Under the guidelines, a mail-ballot elec-tion may be appropriate where employees are scattered because of their job duties in terms of geography and/or varied work schedules, so that all employees cannot be present at a common place at a common time to vote manually.  Where these situations exist, the Regional Director, in the exercise of discretion, should also con-sider, inter alia, the desires of the parties and the efficient use of Board resources. Here, the Regional Director found that the Employer™s employees are scattered in the sense that their work schedules vary significantly.  The Employer™s 34 over-the-road truckdrivers haul mail between Memphis and New Orleans, leaving at various times throughout the day and night and not returning to Memphis until the following day.  There are about 12 runs departing from the Memphis area each day and returning the next.  The Regional Director found that the drivers have a staggered work schedule so that if the election were confined to any given 2-workday period, five of the employees (15 percent of the unit) would not be scheduled to work or be available at the Employer™s premises for a manually con-ducted election.                                                                                                                      1 Review was requested of the Regional Director™s decision to con-duct the election by mail-ballot.  The Regional Director™s rationale for that decision was contained in a letter to the parties, which is also at-tached hereto. 2 Casehandling Manual (Part Two) Representation Proceedings, Sec. 11336. Having found that the employees were ﬁscattered,ﬂ the Regional Director then properly considered the parties™ desires and the efficient use of Board resources.  The Regional Director found that the Employer and the de-certification Petitioner stipulated to a mail-ballot elec-tion.  Although the Union opposed a mail-ballot election, the Board in San Diego required only that the Regional Director consider the positions of all the parties, not that there be unanimity for holding a mail-ballot election.   With respect to husbanding of Board resources, the Regional Director found that in order to vote manually over 2 consecutive days, the voting would have to be scheduled from 4 to 8:30 a.m. and from 3 to 8 p.m.  Fur-ther, he concluded that the utilization of a Board agent for a minimum of 2 days under these circumstances would not be an efficient use of limited available Board resources. The Regional Director™s decision fits squarely within the parameters of the Casehandling Manual and the guidelines set forth in San Diego.  Accordingly, we con-clude that the Regional Director acted well within the discretion that he has been afforded to determine the method of conducting the election, and we deny review of his decision to hold the election by mail-ballot.   CHAIRMAN GOULD, concurring. I join my colleagues in denying review of the Regional Director™s decision directing a mail-ballot election.  As I stated in my separate opinion in San Diego Gas & Elec-tric, 325 NLRB 1143 (1998), I would find the use of mail-ballots appropriate in all situations where the pre-vailing conditions are such that they are necessary to conserve Agency resources and/or enfranchise employ-ees.  I agree that under the guidelines set forth in San Diego Gas, a mail-ballot is appropriate in the instant case.  I would, however, also find the Regional Direc-tor™s reliance on the Agency™s budgetary constraints is a sufficient basis for directing a mail-ballot election.  See San Diego Gas, supra, 325 NLRB 1143; London™s Farm Dairy, 323 NLRB 1057 fn. 3 (1997); and Willamette Industries, 322 NLRB 856 (1997) (W. Gould concur-ring).   MEMBERS HURTGEN AND BRAME, dissenting. We would hold a manual election.  The Regional Di-rector™s decision to hold a mail-ballot election rests pri-marily on budgetary grounds.  That is, the election would be held on 2 consecutive days from 4 to 8:30 a.m. and from 3 to 8 p.m.1  It is clear that budgetary constraints cannot be the sole or primary basis for holding a mail-ballot.2  We recognize that 5 employees (in a unit of 34) would not be scheduled to work on either of the 2 days.  However, there is no showing that they could not get to  1 Since the facility is only 20 minutes away from the Regional Of-fice, the Board agent need not wait between shifts.  2 Willamette Industries, 322 NLRB 856 (1997). 326 NLRB No. 43  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452 the polls on either of those days.  And, even if they could 
not, there is no reason (other
 than a budgetary one) that a 
Board agent could not travel 20 minutes and hold the 

election on a third day.  In these circumstances, there is 
no showing of an adequate basis for holding a mail-ballot 
election.  See the dissent in 
San Diego Gas
, 325 NLRB 
1143 (1998). 
 APPENDIX 
REGIONAL DIRECTOR™S DECISION AND        
DIRECTION OF ELECTION 
5.  The following employees of the Employer consti-
tute a unit appropriate for th
e purpose of collective bar-
gaining within the meaning of Section 9(b) of the Act: 
 INCLUDED: All full-time and regular part-time over-
the-road truck drivers based at M & N Mail Service, Inc., 
West Memphis, Arkansas facility, including full-time 
drivers regularly servicing the Memphis Area Post Of-
fice. EXCLUDED: All office clerical employees, watch-
men, guards, mechanics and supervisors as defined in the 
Act. DIRECTION OF ELECTION
3 An election by secret ballot shall be conducted by the 
undersigned among the employees in the unit found ap-

propriate by mail-ballot as specifically set forth in the 

Notice of Election to issue subsequently, subject to the 
Board's Rules and Regulations. Eligible to vote are those 
in the unit who are employed during the payroll period 
ending immediately preceding th
e date of this Decision, 
including employees who did not work during that period 

because they were ill, on vacation, or temporarily laid 
off. Also eligible are employees engaged in an engaged 
in an economic strike wh
ich commenced less than 12 
months before the election date and who retained the 
status as such during the eligibility period and their re-
placements.  Those in the mil
itary services of the United States Government may vote if they appear in person at 
the polls.  Ineligible to vote are employees who have quit 
or been discharged for cause since the designated payroll 
period, employees engaged in a strike who have been 
discharged for cause sin
ce the commencement thereof 
and who have not been rehired or reinstated before the 
election date, and employees engaged in an economic 
strike which commenced more than 12 months before the 
election date and who have been permanently replaced. 
Those eligible shall vote whether or not they desire to be 
represented for collective-ba
rgaining purposes by High-
                                                          
 3 The only issue presented for hearing by the parties was whether a 
manual ballot or a mail-ballot procedur
e should be utilized in the elec-
tion.  In view of my finding that under the circumstances of the instant 
case, a mail-ballot election is appropr
iate, attached hereto as Appendix A is a letter to the parties explaini
ng my rationale for ordering a mail-
ballot election. way and Local Motor Freight Employees, Local Union 
No. 667. 
APPENDIX A 
REGIONAL DIRECTOR™S LETTER TO                   
THE PARTIES 
As indicated in the Decisi
on and Direction of Election 
issued this date, I have directed that the election in the 

above-captioned matter be conducted by mail-ballot.  My 

specific reasons for utilizing the mail-balloting proce-
dure, as opposed to manual balloting at the Employer™s 
West Memphis, Arkansas facility, are as follows: 
As reflected in the record
, the Employer employs 34 
employees in the undisputed 
appropriate unit.  The Em-
ployer, under contract with 
the United States Postal Ser-vice, utilizes its employees to transport mail back and 

forth from Memphis to New Orleans.  The employees 
depart at various hours throughout the day and night.  
There are approximately 12 runs departing from the 
Memphis area each day and retu
rning the following day.  
During any given 2-day period five employees are not 
scheduled to work and thus would be unavailable at the 
Employer™s premises in a 2-consecutive-day manually 
conducted election. 
Furthermore, in order to manually vote the employees 
in the unit who have scheduled runs in 2 consecutive 
days, it would be necessary to conduct the voting from 4 
a.m. to 8:30 a.m. and from 3 p.m. to 8 p.m. on those 
days.  Consequently, 19 hours of an agent™s time would 
be utilized, not counting the preelection conference, set-
up and take -down time, and a minimal amount of travel 
time.  The lengthy off-duty hours of the election would 
result in substantial compensatory time being accrued by 
the Board agent assigned to conduct the election.  The 
compensatory time earned would allow the agent an ad-
ditional approximate 2 working days off at his or her 
convenience. 
As you know the Agency, as a whole, is currently experienc-
ing a budgetary crisis which has re
sulted in the near elimination 
of travel for unfair labor practice charge investigations and a 
moratorium on ulp trials this
 coming September. Budget con-
siderations have limited hiring in recent years to the degree that 
this Region, as most, is processing more cases with less avail-
able staff.  Accordingly, given the current case backlog in the 
Regional Office and the Agency™s budgetary constraints, with-
out question the utilization of one Board agent for a minimum 
of 2 days to conduct an electio
n under these circumstances is not an efficient utilization of limited available resources.  See 
Reynolds Wheels International
, 323 NLRB 1062 (1997).  It is 
noted that the Petitioner and Employer are in agreement that a 
mail-ballot is appropriate given the facts described here and 
had, in fact, stipulated to a mail-ballot election prior to the issu-

ance of the notice of preelection hearing. 
